Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.
 Applicant’s amendment of 24 January 2022, in which claims 1, 4, 22 have been amended, and claims 5, 7, 8, 10, 11, 19 have been cancelled, is acknowledged.
Claims 1-2, 4, 20 and 22-24 are pending in the instant application. 
Claims 1-2, 4, 20 and 22-24 are being examined herewith.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 December 2020 and 14 October 2021 are acknowledged and considered.
Response to arguments of 24 January 2022
Applicant states (Remarks of 24 January 2022, page 6) that the Office has failed to issue any response to the notice of appeal filed on 22 June 2021. The examiner was not aware that a notice of appeal has been filed in this application. The case was not docketed to the examiner upon filing of the notice of appeal.
Applicant states (page 6) “attempts to obtain the status of application by telephone have gone unanswered”. The examiner has not received any telephone messages from the Applicant since the filing of the notice of appeal. The examiner has not been contacted by Applicant’s representative with inquiries about the status of the application.
In view of Applicant’s amendment of 24 January 2022, all the objections and rejections to claims 5, 7, 8, 10, 11, 19 are herein withdrawn. Claims 5, 7, 8, 10, 11, 19 have been cancelled.
	Applicant’s arguments (Remarks of 24 January 2022, pages 6-11) against the rejection of claims 1-2, 4-5, 19-20 and 22-24 under 35 U.S.C. 103 over Roberts, Isaacman and Wong, have been considered.
 	Applicant argues (page 8, page 9, first paragraph) that the examiner “has misapplied the law” and “is improperly skirting around addressing Applicant’s arguments”. Contrary to Applicant’s assertion on page 9, first paragraph, the examiner has responded in detail to each of Applicant’s arguments in the office action mailed on 22 December 2021 (see pages 5-10).
 	Applicant argues (page 9, second paragraph) that “the logic of the examiner is so overbroad that it would prevent any argument against a prima facie finding of obviousness by the Patent Office.” In response, the examiner has built the case for a prima facie obviousness and has explained the rationale used in the rejections of the claims under examination. 
	Applicant argues (page 9, third paragraph) that the office action relies simply on picking and choosing individual single elements, without regard to how a POSITA could make such a combination with any expectation of success.
 	Applicant re-iterates an argument (page 9, last two paragraphs) previously presented, namely that pulmonary hypertension appears as part of a lengthy laundry list of secondary indications in Isaacman. Applicant argues that the office action fails to provide any evidence why one would pick PH from the list. In response to this argument, the examiner indicated (see final rejection of 22 December 2021) that Wong teaches that PH, whether primary or secondary (page 1790, left column, second paragraph), is associated with increased lipid peroxidation, increased reactive carbonyl species; Isaacman provides evidence that diseases associated with increased levels of reactive carbonyl species can be treated with reactive carbonyl scavengers such as pyridoxamine. 
 	Applicant argues (page 10, second paragraph) that pyridoxamine is outside the scope of the current claims. In response, Roberts teaches that pyridoxamine and salicylamine can be used interchangeably as scavengers of -ketoaldehydes to treat diseases in which levels of -ketoaldehydes are increased.
 	Applicant argues (page 10, second paragraph) that the argument fails to address the BMP and SIRT3 features of the present claims (amended on 24 January 2022). In response, claims 22-24 do not recite BMP or SIRT3. New/modified rejections are made to claims 1-2, 4, 20, based on Applicant’s amendment of 24 January 2022.
 	Applicant argues (page 10, third and fourth paragraphs) that Roberts teaches isoketals as the most reactive products of lipid peroxidation; compounds of the present invention effectively scavenge isoketals, which is not recognized by Isaacman and Wong. Applicant argues that the Abstract of Wong states that the molecular mechanism behind promotion of cell signaling for pulmonary vascular cell growth by ROS are not well understood. In response to the last point, Wong clearly teaches (figure 1), evidence for the occurrence of oxidative stress in PAH, that lipid oxidation contributes to ROS in PAH.
	In response, the rejection is made over the combined teachings of several references; Wong is used in the rejection for the teaching that PH is associated with increased levels of reactive carbonyl species. Wong measures such levels in plasma (Wong, page 1790, left column), as well as in urine of PAH patients. Wong teaches that the levels of urine F2 isoprostane were 2.3 higher in patients with idiopathic pulmonary arterial hypertension and in patients with secondary pulmonary hypertension, compared to healthy control subjects; Wong also teaches higher concentrations of plasma malondialdehyde in patients with idiopathic PH than in healthy volunteers; Wong teaches that plasmas from patients with idiopathic PAH and patients with sickle cell anemia who had PH contained more pronounced malondialdehyde modified albumin at the amino acid residue Lys159. Wong concludes (page 1790, second paragraph) that these studies demonstrate that pulmonary hypertension is associated with increased lipid peroxidation.
	Applicant argues (page 10, 5th paragraph) that the proposition “Wong teaches that PH is which the levels of -ketoaldehydes are increased” is not factually correct. In response, Wong clearly teaches that the levels of urine F2 isoprostane were 2.3 higher in patients with idiopathic pulmonary arterial hypertension and in patients with secondary pulmonary hypertension, compared to healthy control subject.
 	Applicant argues (page 10, last paragraph) that the primary reference does not teach PH, the second reference does not teach the compounds of the invention, one would not pick PH from a laundry list of secondary indications, and one would not combine it with Wong, which fails to recognize that treatment with isoketal scavengers would do anything beneficial in treatment of PH. In response, the reasoning for the rejection is as follows: the person of ordinary skill in the art would have used salicylamine to treat PH, because Roberts teaches that salicylamine is a scavenger of ketoaldehydes, useful to treat diseases in which levels of ketoaldehydes are increased, and Wong teaches that PH is a disease in which levels of -ketoaldehydes are increased. Thus, the person of ordinary skill in the art would have administered salicylamine to patients suffering from PH, with the expectation that salicylamine will scavenge ketoaldehydes so that less ketoaldehydes will be available to form stable covalent adducts, resulting in therapeutic effect in treating PH. Testing of salicylamine, which scavenges ketoaldehydes, in a method of treating a disease that is correlated with high levels of toxic ketoaldehydes, such as PH, would be at least obvious to try.
For all the reasons above, the rejection of claims 22-24 under 35 U.S.C. 103 over Roberts, in view of Isaacman and Wong is herein maintained, and modified rejections are made below, based on Applicant’s amendment of 24 January 2022.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

 	Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, et al. (US 2014/0256774, published 11 September 2014, cited in IDS), in view of Wong et al. (Antioxidants and Redox Signaling 2013, 18 (14), 189-1796, cited in PTO-892 of 15 May 2020) and Isaacman et al. (WO 2015/127163, published 27 August 2015, cited in IDS), in further view of Paulin et al. (Cell Metabolism 2014, 20, 827-839, cited in IDS).
	Roberts teaches (US2014/0256774) the following compounds ([0049], page 5)


    PNG
    media_image1.png
    221
    297
    media_image1.png
    Greyscale
as scavengers of  ketoaldehydes [0042].
The genus of compounds above taught by Roberts overlaps with the instant compounds. 
Roberts specifically teaches 
    PNG
    media_image2.png
    103
    78
    media_image2.png
    Greyscale
salicylamine [0104], which is the instant elected species, as a compound of the invention. Roberts teaches [0133] that salicylamine is 980 times more reactive than lysine with ketoaldehydes.
Importantly, the genus of compounds taught by Robets encompasses pyridoxamine 
    PNG
    media_image3.png
    66
    114
    media_image3.png
    Greyscale
. 
Roberts teaches that the compounds of the invention are scavengers of ketoaldehydes [0042], which prevent said ketoaldehydes (-KAs) from adducting top lysine residues on proteins.
Roberts teaches [0032] that -KAs are highly reactive and remarkably injurious molecules; they almost instantaneously adduct specifically to lysine residues on proteins, and rapidly induce cross-linking of proteins [0033]. Roberts teaches that -KAs are pro-inflammatory ([0034]-[0035]). Roberts teaches [0149] that the compounds of the invention intercept -KA formed via isoprostane pathway of lipid oxidation, thereby preventing their adduction to proteins.
Thus, Roberts implicitly teaches that the compounds above, including salicylamine and pyridoxamine, can be used interchangeably as scavengers of ketoaldehydes to treat diseases in which levels of ketoaldehydes are increased (for example Alzheimer’s disease [0137]).
Roberts does not specifically teach a method of treating pulmonary hypertension with salicylamine.

	Wong et al. (Antioxidants and Redox Signaling 2013, 18 (14), 189-1796) teach that there is evidence for the occurrence of oxidative stress in human pulmonary hypertension (page 1790, left column, second paragraph, right column, first paragraph). Wong teaches that the levels of urine F2 isoprostane were 2.3 higher in patients with idiopathic pulmonary arterial hypertension and in patients with secondary pulmonary hypertension, compared to healthy control subjects, indicating increased oxidative status in patients with pulmonary hypertension. Wong also teaches higher concentrations of plasma malondialdehyde in patients with idiopathic PH than in healthy volunteers; Wong teaches that plasmas from patients with idiopathic PAH and patients with sickle cell anemia who had PH contained more pronounced malondialdehyde modified albumin at the amino acid residue Lys159. Wong concludes (page 1790, second paragraph) that these studies demonstrate that pulmonary hypertension is associated with increased lipid peroxidation. 

 	Isaacman (WO 2015/127163, published 27 August 2015, cited in IDS) teaches that scavengers of reactive carbonyl species, such as pyridoxamine, are effective to treat diseases associated with increased levels of reactive carbonyls, such as secondary PH.  
Isaacman teaches that pyriodoxamine is effective for prophylactic and therapeutic treatment (page 11, last paragraph, line 1) of, for example, pulmonary hypertension (page 11, last paragraph, lines 5-6) as secondary disease state in patients with sickle cell disease. Isaacman teaches (page 11, last paragraph) that administration of pyridoxamine prophylactically to a patient in advance of the occurrence of the disease state such as pulmonary hypertension reduces the likelihood of that disease state or condition. Isaacman teaches (page 12, first paragraph) that pyridoxamine administered therapeutically to a patient suffering from a disease such as pulmonary hypertension is effective to decrease the severity of the disease.
Isaacman explains (page 2, last paragraph) that oxidative stress plays a major role in the disease, and ameliorating oxidative stress by directly targeting free radicals, reactive carbonyls and other oxidizing species with pyridoxamine has potential for treatment of SCD and secondary diseases such as pulmonary hypertension. Isaacman teaches that pyridoxamine acts by several anti-oxidative mechanisms, such as nucleophilic scavenging of reactive carbonyl species, trapping of free radicals; thus pyridoxamine is multimodal, acting by several anti-oxidative mechanisms and simultaneously ameliorating multiple pathologies (page 3, first paragraph).
 	
 	Paulin et al. (Cell Metabolism 2014, 20, 827-839) teach that a loss of function SIRT3 polymorphism is associated with PAH in patients. (Abstract).
Paulin teaches Sirt3KO mice develop spontaneous PAH. (Abstract).
Paulin teaches that SIRT3 is downregulated in human PAH pulmonary artery smooth muscle cells (PASMC) and in rats with PAH. (Abstract).

	It would have been obvious to use a compound disclosed by Roberts, such as salicylamine, to treat pulmonary hypertension (PH). 
	The person of ordinary skill in the art would have administered salicylamine in a method of treating PH, because Roberts teaches that salicylamine and pyridoxamine can be used interchangeably as scavengers of ketoaldehydes formed via isoprostane pathways of lipid peroxidation to treat diseases in which levels of ketoaldehydes are increased, Wong teaches that pulmonary hypertension is a disease characterized by increased lipid peroxidation as evidenced by increased F2 isoprostane levels, and Isaacman teaches that scavengers of reactive carbonyl species, such as pyridoxamine, are effective to treat diseases associated with increased levels of reactive carbonyls, such as secondary PH.  Thus, the person of ordinary skill in the art would have administered salicylamine to patients suffering from PH, with the expectation that salicylamine will scavenge reactive carbonyl species/ ketoaldehydes/ lipid peroxidation products, limiting PH caused by said reactive carbonyl species/ ketoaldehydes/lipid peroxidation products, resulting in therapeutic effect. 
  	With respect to claim 24, the ability to potentiate SIRT3 activity is an inherent property of the compounds/ scavengers of the instant invention. In the instant case, potentiating SIRT3 activity is inherently associated with treatment of PH by administering a compound of the instant invention. Alternatively, evaluating the effect of salicylamine on SIRT3 in the method of treatment of PH is obvious, because Paulin teaches that SIRT3 is downregulated in PAH patienst. The person of ordinary skill in the art would have reasonably expected that treatment of PH/PAH would increase SIRT3 activity in the treated patient.
	As such, instant claims 22-24 are rejected as prima facie obvious. 

 	Claims 1-2, 4, 20, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, et al. (US 2014/0256774, published 11 September 2014, cited in IDS), in view of Fessel et al. (American Journal of Respiratory Cell and Molecular Biology 2013, 49, 778-787, cited in PTO-892), in further view of Paulin et al. (Cell Metabolism 2014, 20, 827-839, cited in IDS).
	Roberts teaches (US2014/0256774) the following compounds ([0049], page 5)


    PNG
    media_image1.png
    221
    297
    media_image1.png
    Greyscale
as scavengers of  ketoaldehydes [0042].
The genus of compounds above taught by Roberts overlaps with the instant compounds. 
Roberts specifically teaches 
    PNG
    media_image2.png
    103
    78
    media_image2.png
    Greyscale
salicylamine [0104], which is the instant elected species, as a compound of the invention. Roberts teaches [0133] that salicylamine is 980 times more reactive than lysine with ketoaldehydes.
Roberts teaches that the compounds of the invention are scavengers of ketoaldehydes [0042], which prevent said ketoaldehydes (-KAs) from adducting top lysine residues on proteins.
Roberts teaches [0032] that -KAs are highly reactive and remarkably injurious molecules; they almost instantaneously adduct specifically to lysine residues on proteins, and rapidly induce cross-linking of proteins [0033]. Roberts teaches that -KAs are pro-inflammatory ([0034]-[0035]). Roberts teaches [0149] that the compounds of the invention intercept -KA formed via isoprostane pathway of lipid oxidation, thereby preventing their adduction to proteins.
Thus, Roberts implicitly teaches that the compounds above, including salicylamine and pyridoxamine, can be used interchangeably as scavengers of ketoaldehydes to treat diseases in which levels of ketoaldehydes are increased (for example Alzheimer’s disease [0137]).
Roberts does not specifically teach a method of treating pulmonary hypertension with salicylamine.

 	Fessel et al. (American Journal of Respiratory Cell and Molecular Biology 2013, 49, 778-787) teach that oxidative stress plays a direct role in the development of Bmpr2-mediated PAH pulmonary arterial hypertension (page 779, left column, second paragraph). 
 	Fessel teaches that the levels of lipid peroxidation products F2 isoprostanes (isoPs) and F2-isofurans (isoFs) were increased in Bmpr2R899X mutation -expressing murine pulmonary microvascular endothelial cells (PMVECs) compared with wild type cells, confirming that oxidant injury was occurring. (Figure 1A; page 781, left column, first paragraph).  Thus, Fessel teaches that Bmpr2 mutation expressing pulmonary hypertension is associated with increased lipid peroxidation. 
 	Fessel teaches that oxidative injury and metabolic stress play a direct role in the development of Bmpr2-mediated PAH. (page 784, right column, first paragraph).
 	Fessel teaches that disease-associated Bmpr2 mutations are sufficient to induce both oxidant injury and metabolic stress in vitro (Figures 1, 2) and in vivo, and these effects are systemic (Figures 3-5). (page 784, right column, first paragraph).
Fessel teaches that the role for oxidative injury and metabolic stress in the development of PAH open avenues for novel treatments for PAH. (page 786, left column, last paragraph).
	Paulin is as above.
	It would have been obvious to combine the teachings of Roberts and Fessel to arrive at the instant invention. 
	The person of ordinary skill in the art would have administered salicylamine in a method of treating PH in a subject diagnosed with a Bmpr2 mutation, because Roberts teaches that salicylamine is a scavenger of ketoaldehydes formed via isoprostane pathways of lipid peroxidation to treat diseases in which levels of ketoaldehydes are increased, and Fessel teaches that pulmonary hypertension is a disease characterized by increased lipid peroxidation as evidenced by increased F2 isoprostane levels.  Thus, the person of ordinary skill in the art would have administered salicylamine to patients suffering from Bmpr2 mutation -expressing PH, with the expectation that salicylamine will scavenge reactive carbonyl species/ ketoaldehydes/ lipid peroxidation products, limiting PH caused by said reactive carbonyl species/ ketoaldehydes/lipid peroxidation products, resulting in therapeutic effect. 
 	With respect to claim 24, the ability to potentiate SIRT3 activity is an inherent property of the compounds/ scavengers of the instant invention. In the instant case, potentiating SIRT3 activity is inherently associated with treatment of PH by administering a compound of the instant invention. Alternatively, evaluating the effect of salicylamine on SIRT3 in the method of treatment of PH is obvious, because Paulin teaches that SIRT3 is downregulated in PAH patienst. The person of ordinary skill in the art would have reasonably expected that treatment of PH/PAH would increase SIRT3 activity in the treated patient.

	As such, instant claims 1-2, 4, 20, 22-24 are rejected as prima facie obvious. 

 	Claims 1-2, 4, 20, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, et al. (US 2014/0256774, published 11 September 2014, cited in IDS), in view of Lane et al. (Pulmonary Circulation 2011, 1 (1), 72-83, cited in IDS) in further view of Paulin et al. (Cell Metabolism 2014, 20, 827-839, cited in IDS).
	Roberts teaches (US2014/0256774) the following compounds ([0049], page 5)


    PNG
    media_image1.png
    221
    297
    media_image1.png
    Greyscale
as scavengers of  ketoaldehydes [0042].
The genus of compounds above taught by Roberts overlaps with the instant compounds. 
Roberts specifically teaches 
    PNG
    media_image2.png
    103
    78
    media_image2.png
    Greyscale
salicylamine [0104], which is the instant elected species, as a compound of the invention. Roberts teaches [0133] that salicylamine is 980 times more reactive than lysine with ketoaldehydes.
Roberts teaches that the compounds of the invention are scavengers of ketoaldehydes [0042], which prevent said ketoaldehydes (-KAs) from adducting top lysine residues on proteins.
Roberts teaches [0032] that -KAs are highly reactive and remarkably injurious molecules; they almost instantaneously adduct specifically to lysine residues on proteins, and rapidly induce cross-linking of proteins [0033]. Roberts teaches that -KAs are pro-inflammatory ([0034]-[0035]). Roberts teaches [0149] that the compounds of the invention intercept -KA formed via isoprostane pathway of lipid oxidation, thereby preventing their adduction to proteins.
Thus, Roberts implicitly teaches that the compounds above, including salicylamine and pyridoxamine, can be used interchangeably as scavengers of ketoaldehydes to treat diseases in which levels of ketoaldehydes are increased (for example Alzheimer’s disease [0137]).
Roberts does not specifically teach a method of treating pulmonary hypertension with salicylamine.

 	Lane et al. (Pulmonary Circulation 2011, 1 (1), 72-83) teach that oxidative stress plays a direct role in the development of Bmpr2-mediated PAH pulmonary arterial hypertension. 
 	Lane teaches (Abstract) that the levels of lipid peroxidation products F2-isoprostanes showed a 50% increase and the levels of isofurans showed a 2-fold increase in the whole lung from transgenic mice expressing a mutation in the BMPR2 cytoplasmic tail compared with control, confirming that oxidant injury was occurring and suggesting increased ROS of mitochondrial origin. (Figure 4a, Figure 5).
 	Lane teaches (Abstract) that immunohistochemistry on hereditary PAH lung patient lung confirmed oxidative stress (as levels of isoketals and isoprostanes) specific to the vasculature (Figure 7).
Lane teaches (Abstract) that increased oxidative stress is a common consequence of BMPR2 mutation across mutation types in cell culture, mice and humans.
 	Paulin is as above.

	It would have been obvious to combine the teachings of Roberts and Lane to arrive at the instant invention. 
	The person of ordinary skill in the art would have administered salicylamine in a method of treating PH in a subject diagnosed with a BMPR2 mutation, because Roberts teaches that salicylamine is a scavenger of ketoaldehydes formed via isoprostane pathways of lipid peroxidation to treat diseases in which levels of ketoaldehydes are increased, and Lane teaches that pulmonary hypertension is a disease characterized by increased lipid peroxidation as evidenced by increased isoprostane levels.  Thus, the person of ordinary skill in the art would have administered salicylamine to patients suffering from BMPR2 mutation -expressing PH, with the expectation that salicylamine will scavenge reactive carbonyl species/ ketoaldehydes/ lipid peroxidation products, limiting PH caused by said reactive carbonyl species/ ketoaldehydes/lipid peroxidation products, resulting in therapeutic effect. 
 	With respect to claim 24, the ability to potentiate SIRT3 activity is an inherent property of the compounds/ scavengers of the instant invention. In the instant case, potentiating SIRT3 activity is inherently associated with treatment of PH by administering a compound of the instant invention. Alternatively, evaluating the effect of salicylamine on SIRT3 in the method of treatment of PH is obvious, because Paulin teaches that SIRT3 is downregulated in PAH patienst. The person of ordinary skill in the art would have reasonably expected that treatment of PH/PAH would increase SIRT3 activity in the treated patient.
	As such, instant claims 1-2, 4, 20, 22-24 are rejected as prima facie obvious. 

 	Claims 1-2, 4, 20, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, et al. (US 2014/0256774, published 11 September 2014, cited in IDS), in view of Wong et al. (Antioxidants and Redox Signaling 2013, 18 (14), 189-1796, cited in PTO-892 of 15 May 2020), in further view of Paulin et al. (Cell Metabolism 2014, 20, 827-839, cited in IDS).
	Roberts teaches (US2014/0256774) the following compounds ([0049], page 5)


    PNG
    media_image1.png
    221
    297
    media_image1.png
    Greyscale
as scavengers of  ketoaldehydes [0042].
The genus of compounds above taught by Roberts overlaps with the instant compounds. 
Roberts specifically teaches 
    PNG
    media_image2.png
    103
    78
    media_image2.png
    Greyscale
salicylamine [0104], which is the instant elected species, as a compound of the invention. Roberts teaches [0133] that salicylamine is 980 times more reactive than lysine with ketoaldehydes.
Roberts teaches that the compounds of the invention are scavengers of ketoaldehydes [0042], which prevent said ketoaldehydes (-KAs) from adducting top lysine residues on proteins.
Roberts teaches [0032] that -KAs are highly reactive and remarkably injurious molecules; they almost instantaneously adduct specifically to lysine residues on proteins, and rapidly induce cross-linking of proteins [0033]. Roberts teaches that -KAs are pro-inflammatory ([0034]-[0035]). Roberts teaches [0149] that the compounds of the invention intercept -KA formed via isoprostane pathway of lipid oxidation, thereby preventing their adduction to proteins.
Thus, Roberts implicitly teaches that the compounds above, including salicylamine and pyridoxamine, can be used interchangeably as scavengers of ketoaldehydes to treat diseases in which levels of ketoaldehydes are increased (for example Alzheimer’s disease [0137]).
Roberts does not specifically teach a method of treating pulmonary hypertension with salicylamine.

 	Wong et al. (Antioxidants and Redox Signaling 2013, 18 (14), 189-1796) teach that there is evidence for the occurrence of oxidative stress in human pulmonary hypertension (page 1790, left column, second paragraph, right column, first paragraph). Wong teaches that the levels of urine F2 isoprostane were 2.3 higher in patients with idiopathic pulmonary arterial hypertension and in patients with secondary pulmonary hypertension, compared to healthy control subjects, indicating increased oxidative status in patients with pulmonary hypertension. Wong also teaches higher concentrations of plasma malondialdehyde in patients with idiopathic PH than in healthy volunteers; Wong teaches that plasmas from patients with idiopathic PAH and patients with sickle cell anemia who had PH contained more pronounced malondialdehyde modified albumin at the amino acid residue Lys159. Wong concludes (page 1790, second paragraph) that these studies demonstrate that pulmonary hypertension is associated with increased lipid peroxidation. 

 	Paulin et al. (Cell Metabolism 2014, 20, 827-839) teach that a loss of function SIRT3 polymorphism is associated with PAH in patients. (Abstract).
Paulin teaches Sirt3KO mice develop spontaneous PAH. (Abstract).
Paulin teaches that SIRT3 is downregulated in human PAH pulmonary artery smooth muscle cells (PASMC) and in rats with PAH. (Abstract).
	
	It would have been obvious to combine the teachings of Roberts, Wong and Paulin to arrive at the instant invention.  
 	The person of ordinary skill in the art would have administered salicylamine in a method of treating PH in a subject diagnosed with a loss of function of SIRT3, because Roberts teaches that salicylamine can be used as scavenger of ketoaldehydes formed via isoprostane pathways of lipid peroxidation to treat diseases in which levels of ketoaldehydes are increased, Wong teaches that pulmonary hypertension is a disease characterized by increased lipid peroxidation as evidenced by increased F2 isoprostane levels, and Paulin teaches that a loss of function SIRT3 polymorphism is associated with PAH in patients.  Thus, the person of ordinary skill in the art would have administered salicylamine to patients suffering from PH/PAH in a subject diagnosed with a loss of function of SIRT3, with the expectation that salicylamine will scavenge reactive carbonyl species/ ketoaldehydes/ lipid peroxidation products, limiting PH caused by said reactive carbonyl species/ ketoaldehydes/lipid peroxidation products, resulting in therapeutic effect. 
  	With respect to claim 24, the ability to potentiate SIRT3 activity is an inherent property of the compounds/ scavengers of the instant invention. In the instant case, potentiating SIRT3 activity is inherently associated with treatment of PH by administering a compound of the instant invention. Alternatively, evaluating the effect of salicylamine on SIRT3 in the method of treatment of PH is obvious, because Paulin teaches that SIRT3 is downregulated in human PAH pulmonary artery smooth muscle cells (PASMC) and in rats with PAH. The person of ordinary skill in the art would have reasonably expected that treatment of PH/PAH is associated with an increase in SIRT3 activity.
	As such, instant claims 1-2, 4, 20, 22-24 are rejected as prima facie obvious. 

Conclusion
Claims 1-2, 4, 20 and 22-24 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627